 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
 6                                EASTERN DISTRICT OF CALIFORNIA

 7

 8    SEMAJ LEON FRAZIER,                               Case No. 1:19-cv-00188-AWI-BAM (PC)
 9                        Plaintiff,                    ORDER SUMMARILY DENYING
                                                        PLAINTIFF’S FIFTH MOTION FOR
10             v.                                       RECONSIDERATION
11    MATTESON, et al.,                                 (ECF No. 46)
12                        Defendants.
13

14            Plaintiff Semaj Leon Frazier is a state prisoner who proceeded pro se and in forma

15   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

16            The Court has reviewed Plaintiff’s fifth motion for reconsideration, filed May 7, 2021.

17   (ECF No. 46.) As Plaintiff has been previously warned, the Court will not entertain additional

18   motions to reconsider this judgment based on the same arguments repeatedly presented to and

19   rejected by the Court. (ECF No. 41, p. 2.) Plaintiff’s fifth motion for reconsideration once again

20   sets forth no grounds entitling him to reconsideration of the Court’s order dismissing this action.

21            Accordingly, Plaintiff’s fifth motion for reconsideration, (Doc. No. 46), is HEREBY

22   SUMMARILY DENIED. This action remains closed.

23
     IT IS SO ORDERED.
24

25   Dated:    May 10, 2021
                                                  SENIOR DISTRICT JUDGE
26

27

28
                                                        1
